FILE COPY



   Law Office of Oscar C.                                                 Isabel /s
   Gonzalez, Inc. and Oscar
    GonzalezAppellant/s



                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 29, 2014

                                    No. 04-13-00239-CV

           LAW OFFICE OF OSCAR C. GONZALEZ, INC. and Oscar Gonzalez,
                                Appellants

                                               v.

                                       Isabel SLOAN,
                                          Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-14280
                           Honorable Larry Noll, Judge Presiding


                                       ORDER

Sitting:      Catherine Stone, Chief Justice
              Sandee Bryan Marion, Justice
              Rebeca C. Martinez, Justice


      The Appellant’s Motion for Extension of Time to file Reply Brief is hereby GRANTED.
The Appellant’s Reply Brief is due February 18, 2014.


It is so ORDERED on January 29th, 2014.                                 PER CURIAM


ATTESTED TO:




___________________________________
Keith E. Hottle
Clerk of Court